Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see page 6, line 24 through page 7, line 25, filed 15 October 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-2 and 4 under 35 U.S.C. 103 as being unpatentable over Herrmann et al. (US 20160218336) in view of Lange et al. (US 5,167,271) has been withdrawn; the rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Herrmann et al. (US 20160218336) in view of Lange et al. (US 5,167,271) as applied to claims 1 and 2 above, and further in view of Onnerud et al. (US 20170214103) has been withdrawn; the rejection of claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann et al. (US 20160218336) in view of Lange et al. (US 5,167,271) as applied to claim 1, and further in view of Millard et al. (US 20050118392) has been withdrawn; the rejection of claims 13, 14 and 17 under 35 U.S.C. 103 as being unpatentable over Herrmann et al. (US 20160218336) in view of Lange et al. (US 5,167,271) and further in view of  (DE102009001592 (hereafter DE ‘592) has been withdrawn; the rejection of claims 15 and 16 under 35 U.S.C. 103 as being unpatentable over Herrmann et al. (US 20160218336) in view of Lange et al. (US 5,167,271) and further in view of  withdrawn; and, the rejection of claims 18-20 under 35 U.S.C. 103 as being unpatentable over  Herrmann et al. (US 20160218336) in view of Lange et al. (US 5,167,271)  in view of Millard et al. (US 20050118392) has been withdrawn.

Response to Amendment
	This is in response to the Amendment filed 15 October 2021.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
3.	The rejection of claims 1-2 and 4 under 35 U.S.C. 103 as being unpatentable over Herrmann et al. (US 20160218336) in view of Lange et al. (US 5,167,271) has been withdrawn in view of Applicant’s Amendment.
4.	The rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Herrmann et al. (US 20160218336) in view of Lange et al. (US 5,167,271) as applied to claims 1 and 2 above, and further in view of Onnerud et al. (US 20170214103) has been withdrawn in view of Applicant’s Amendment.
5.	The rejection of claim 5-12 under 35 U.S.C. 103 as being unpatentable over Herrmann et al. (US 20160218336) in view of Lange et al. (US 5,167,271)   as applied withdrawn in view of Applicant’s Amendment.
6.	The rejection of claims 13, 14 and 17 under 35 U.S.C. 103 as being unpatentable over Herrmann et al. (US 20160218336) in view of Lange et al. (US 5,167,271) and further in view of  (DE102009001592 (hereafter DE ‘592) has been withdrawn in view of Applicant’s Amendment.
7.	The rejection of claims 15 and 16 under 35 U.S.C. 103 as being unpatentable over Herrmann et al. (US 20160218336) in view of Lange et al. (US 5,167,271) and further in view of DE102009001592 (hereafter DE ‘592) as applied to claim 13 and above, and further in view of Millard et al. (US 20050118392) has been withdrawn in view of Applicants’ Amendment.
8.	The rejection of claims 18-20 under 35 U.S.C. 103 as being unpatentable over  Herrmann et al. (US 20160218336) in view of Lange et al. (US 5,167,271)  in view of Millard et al. (US 20050118392) has been withdrawn in view of Applicant’s Amendment.

Allowable Subject Matter
9.	Claims 1-20 are allowable over the prior art references of record.

Reasons for Allowance
10.	The following is an examiner’s statement of reasons for allowance: 

Claims 2-12 are allowable because of their dependency upon claim 1.

Independent claim 13 recites a system for cooling a battery pack comprising “…a block… wherein the block comprises a low density ceramic fiber reinforced foam that is porous comprising open cells such that a gas or liquid may pass through the block via the open cells…”, which, in combination with the remainder of the claim, is neither taught nor suggested by the prior art references of record as a whole, either alone or in combination.
Claims 14-16 are allowable because of their dependency upon claim 13

Independent claim 17 recites a method for cooling a battery pack comprising “…a block… wherein the block comprises a low density ceramic fiber reinforced foam that is porous comprising open cells such that a gas or liquid may pass through the block via the open cells…”, which, in combination with the remainder of the 

Independent claim 18 a method of manufacturing a battery pack comprising “…a block… wherein the block comprises a low density ceramic fiber reinforced foam that is porous comprising open cells such that a gas or liquid may pass through the block via the open cells…”, which, in combination with the remainder of the claim, is neither taught nor suggested by the prior art references of record as a whole, either alone or in combination.
Claims 19-20 are allowable because of their dependency upon claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Correspondence
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas H. Parsons/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729